DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgments 
Claims 1-20 are pending. 
This application is a continuation of the abandoned application 14780531.
This is final rejection with respect to Applicant amendments filed 10/13/2021. 

Response to Arguments
Applicant's arguments filed 10/13/2021 have been fully considered but they are not persuasive. The rejections are maintained. 
35 USC 101
	Applicant argues on page 9
	As discussed during the Examiner interview, amended claim 1 includes the elements of
"one or more physical sensors associated with a user" as a physical element, as well as "presenting the one or more recommendations for shopping to the user on a user device." These amended elements indicate, at least, that the recited method is not an abstract idea and that sensor data is incorporated in producing the one or more recommendations for shopping to the user. In addition, the various method steps, implemented as modules as discussed in the specification, improve the technical field by introducing anonymization of data from a plurality of shopping information taken from a broad range of users, which provides something more than an abstract idea.
	Examiner respectfully disagrees. 

Sensors and a user device (receiving and displaying/presenting information in a computer environment) are invoked as a tool to implement instructions of the abstract idea and it merely limits the abstract idea in a field of use/particular technology which does not provide practical application/significantly more to the abstract idea (MPEP 2106.05 (f) & (h)).
In addition, the claims do not provide an improvement to a technical field. The claimed invention is merely automating the manual steps of receiving user shopping information, anonymizing the user shopping information and determining recommendations to the user. Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality: iii. Mere automation of 

35 USC 103
Applicant argues on page 10 that the art of Ryks doesn’t teach “multiple retailers”. 
	Examiner respectfully disagrees. 

	Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not state multiple retailers at all. In addition Ryks does teach multiple retailers at different locations (See para 0079- Element 332 provides options for which stores of the retailer to include in the information in walker grid 310. For example, element 332 can provide selections for specific stores of the retailer, all stores, or all stores within a region. In the example of FIG. 5, the options “all” and “chain” are selected in element 332. In other examples, other options are provided or selected.) 
	
Applicant argues on page 10 that the art of Ryks doesn’t teach “provide a consumer with shopping recommendations.” 
Examiner respectfully disagrees. 

The claim limitation states used to generate shopping recommendations for the plurality of consumers, this is not the same as providing a consumer with shopping recommendations. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The claims do not state multiple retailers at all. 
In addition Ryks does teach used to generate shopping recommendations for the plurality of consumers. The walker report includes shopping recommendation for the plurality of consumers because it tells the retailer which items to keep and which items to drop. (See para 0074-A retailer uses a walker report to make decisions whether to drop an item from its inventory. For example, the retailer uses walker grid 200 to decide which of two items to drop from the inventory when they both have the same sales rates or profit. In some examples, walker grid 200 contains dots for almost the same product but with some difference (for example, package size). In some examples, these similar items are flagged in the walker report.) (See para 0075-In some examples, the accuracy 

Applicant argues on page 10 
In addition, removing shopping information data objective to individual consumers and subjectively used to identify consumers is not the same as Ryks that refers to encrypting data, rather than removing the data.
Examiner respectfully disagrees. 

Given the broadest reasonable interpretation, the Examiner interpreted this claim to mean that data is anonymized by removing shopping information. Encrypting information corresponds to removing information. The definition of encryption is seen here, Encryption is the process of converting data to an unrecognizable or "encrypted" form. It is commonly used to protect sensitive information so that only authorized parties can view it (https://techterms.com/definition/encryption).
With respect to the definition, Examiner interprets encryption to mean removing data because this data is removed for unauthorized users. Jenkins states (See para 0026-In this embodiment, there is no item of data that all parties need to know, and no party other than the ticket buyer needs to know all of the items of data. Assuming the existence of a public key infrastructure in which the consumer, the credit card issuer, 
In addition, with respect to the definition, data is converted which means once you encrypt the data, the data is not the same and it is modified, the old data is removed with new data/new code.

With respect to Applicant’s arguments with respect to newly amended claims that deal with sensors, these arguments are moot with respect to new ground of rejection. (See updated rejection below). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from 2019 Revised Patent Subject Matter Eligibility Guidance), claims 1-20 are directed to the statutory category of a method, system, and non-transitory computer readable medium.

Regarding step 2A-1, Claims 1-20 recite a Judicial Exception. Exemplary independent claim 1 and similarly claims 11 and 18 recite the limitations of extracting shopping information of a subset of a plurality of consumers from a plurality of electronic receipts of the subset of consumers, wherein extracting shopping information further includes: i anonymizing the shopping information of the consumers extracted from the plurality of electronic receipts of the subset of consumers, including first removing shopping information data that are objectively specific to individual ones of the subset of consumers, and second removing shopping information data that can subjectively identify individual ones of the subset of consumers based on context; and outputting the anonymized shopping information of the subset of consumers for inclusion into crowd sourced shopping information of consumers in general, used to generate shopping recommendations for the plurality of consumers, identifying descriptions of the shopping information; identifying…preference data of the user; determining items of interest of the user; based upon the shopping information, the preference data, the descriptions, and the items of interest of the user, identifying one or more recommendations for shopping for the user; and presenting the one or more recommendations for shopping to the user.
These limitations, as drafted, are a process that, under its broadest reasonable interpretation cover concepts of collecting/receiving data as well as determining/analyzing data. The claim limitations fall under the abstract idea grouping of mental process, because the limitations can be performed in the human mind, or by a human using a pen and paper.  For example, but for the language of a processor and memory, the claim language encompasses a user extracting shopping information from receipts, anonymizing that data, and outputting that data into crowd sourced shopping information to generate shopping recommendations for users. Determining items consumers buy from receipts and determining shopping recommendations for the 
The claims also deal with consumer behaviors and sales which deals with certain methods of organizing human activity ((business relations) sales activities, behaviors). It is clear the limitations recite these abstract idea groupings, but for the recitations of generic computer components. The mere nominal recitations of generic computer components does not take the limitations out of the mental process and certain methods of organizing human activity grouping. The claims are focused on the combination of these abstract idea processes. 

Regarding step 2A-2- This judicial exception is not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
The claim recites the additional elements of processor, memory, and non-transitory computer readable medium. These components are recited at a high level of generality, and merely automate the steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component.
The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components or software. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a 
	Further, the claims do not provide for recite any improvements to the functioning of a computer, or to any other technology or technical field; applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; effecting a transformation or reduction of a particular article to a different state or thing; or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
	The dependent claims have the same deficiencies as their parent claims as being directed towards an abstract idea, as the dependent claims merely narrow the scope of their parent claims. For example, the dependent claims further describe what information is needed for metrics to be derived which for example include purchase location and form of payment as an example. 

Regarding step 2B the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because claim 1 recites
Method, however method is not considered an additional element. 
Claims 1, 11, and 18 also recite sensor. 
Claim 10 recites device
Claim 11 recites processor, apparatus, memory
Claim 18 non-transitory computer readable medium
When looking at these additional elements individually, the additional elements are purely functional and generic, the applicant specifications states general purpose computer configurations as seen in para 00151.  
When looking at the additional elements in combination, the applicant’s specification merely states a general purpose computer as seen in para 00151. The computer components add nothing that is not already present when the steps are considered separately. See MPEP 2106.05

Looking at these limitations as an ordered combination and individually adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use generic computer components, recitations of generic computer structure to perform generic computer functions that are used to "apply" the recited abstract idea. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1- 8, 11-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryks et al. (20140172502) in view of Jenkins (US20120066142A1) herein Jenkins in further view of Frederick et al. (US20160110791A1) herein Frederick. 

Regarding claim 1 and similarly claim 11 and 18, Ryks teaches 

A method (See para 0087-FIG. 8 is a flowchart that illustrates an example method 800 for generating a walker report) This shows a method. 
An apparatus, comprising a processor and memory configured (See abstract-A computer system identifies merchandise that has high loyalty at a retailer.) (See para 0055-Computing device 102 is an electronic device that processes information. In the example of FIG. 3, computing device 102 comprises a data storage system 104, a memory 108, a secondary storage system 106, a processing system 118) 
A non-transitory computer readable medium encoded with a computer program that 43Attorney Docket No.: 127075-254887/P56870US-C1Date of Transmission: May 11, 2020 includes instructions to cause a processor to (See para 0057-A computer-readable medium is a medium from which a processing system can read data. Computer-readable media include computer storage media and communications media. Computer storage media can further include physical devices that store data for subsequent retrieval. Computer storage media are not transitory. For instance, computer storage media do not exclusively comprise propagated signals. Computer storage media include volatile storage media and non-volatile storage media.) 

extracting shopping information of a subset of a plurality of consumers from a plurality of electronic receipts of the subset of consumers (See para 0038-Within a product category, sales information for an item is recorded in database 18 or data source 16. The sales information includes which customer purchased the item, how many total number of the items were purchased, dates 10 determines exclusivity and repeatability values for items purchased only by customers that can be identified who shopped at the retailer in a particular year. In some examples, purchases of a subset of the identifiable customers are used in the calculations for exclusivity and repeatability values, ) This shows electronic acknowledgment of sales (i.e. receipts) are extra from database and data sources from a subset of consumers of the retail establishment. 

and outputting the…shopping information of the subset of consumers for inclusion into crowd sourced shopping information of consumers in general  Crowd sourced shopping information corresponds to the walker reports. The system outputs this shopping information to the walker reports. (See para 0043-After inventory management system 10 generates a walker report, inventory management system 10 outputs the walker report. Inventory management system 10 outputs the walker report in one or more various ways. For example, inventory management system 10 outputs the walker report by transmitting data representing the walker report to client system 12 via a communication network. ) 


used to generate shopping recommendations for the plurality of consumers. The walker report includes shopping recommendation for the plurality of consumers because it tells the retailer which items to keep and which items to drop. (See para 0074-A retailer uses a walker report to make decisions 200 to decide which of two items to drop from the inventory when they both have the same sales rates or profit. In some examples, walker grid 200 contains dots for almost the same product but with some difference (for example, package size). In some examples, these similar items are flagged in the walker report.) (See para 0075-In some examples, the accuracy of the techniques described herein is verified using a model predicting lost customers if an item is dropped.) 

With respect to claims 11 and 18, Ryks teaches outputting information, but it doesn’t teach cloud server. However Jenkins teaches 

to a cloud server (See para 0173- Content and software is frequently being read from the “cloud” (i.e., the content is stored on one or more remote servers and what is being read is downloaded to a reader or the reader's device on an as needed basis).) This shows a cloud server. 

Ryks and Jenkins are analogous art because they are from the same problem solving area of consumers and sales. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryks’s invention by incorporating the method of Jenkins because Ryks can also output information to a cloud server used by the retailer. If Ryks uses cloud servers, this will decrease costs/resources for the system. Cloud computing can also provide more storage and high speed when accessing data. This makes the system of Ryks more sophisticated being able to incorporate cloud computing. 

With respect to claims 1, 11 and 18, Ryks teaches confidentiality of consumer data (see para 0053) it doesn’t teach the act of anonymizing shopping information. However Jenkins teaches 

anonymizing the shopping information of the consumers extracted from the plurality of electronic receipts of the subset of consumers (See para 0026- In this embodiment, there is no item of data that all parties need to know, and no party other than the ticket buyer needs to know all of the items of data. Assuming the existence of a public key infrastructure in which the consumer, the credit card issuer, the vendor and the verifier all participate, those skilled in the art can encrypt the transaction receipt in a way that each of the four have access to only what it is authorized to see. ) This shows encrypting (i.e. anonymizing) shopping information with respect to receipts. 


including first removing shopping information data that are objectively specific to individual ones of the subset of consumers, and second removing shopping information data that can subjectively identify individual ones of the subset of consumers based on context (See para 0026)


    PNG
    media_image1.png
    636
    521
    media_image1.png
    Greyscale


	The areas with no “x” represent information that is encrypted. Which includes first shopping information that is specific such as identity of the consumer and second information that is subjective to the consumer such as description of item or the amount purchased. 

Ryks and Jenkins are analogous art because they are from the same problem solving area of consumers and sales. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined 

In addition, Ryks further teaches identifying descriptions of the shopping information Examiner interprets descriptions of shopping information as any description with respect to shopping such as time and date purchase was made or frequency of shopping, or how much of something was purchased. (See para 0037- The information provided by data sources 16 includes purchase orders, quantities, shipment dates, and other information about the process of customers purchasing merchandise from one or more stores of the retailer) (See para 0038- Within a product category, sales information for an item is recorded in database 18 or data source 16. The sales information includes which customer purchased the item, how many total number of the items were purchased, dates and times of sales, frequency of sales, purchase price, discounts applied to the item during sales, or other information. Inventory management system 10 uses this information to determine repeatability values and exclusivity values for merchandise of the retailer.) 
identifying… preference data of the user (See para 0031-Likewise, because repeatability is a measure of whether a customer returns to the retailer to purchase the same item again, customers whose shopping patterns are 
determining items of interest of the user (See para 0030-Because exclusivity is a measure of whether a customer purchases only a specific item in a product category, customers whose shopping patterns are identifiable provide more reliable data than purchases by unidentified customers. Therefore, inventory management system 10 determines a measure of how often the customer purchases the particular item instead of another item in the product category.) This shows items of interest since this will show what items the user is loyal too compared to other items. 
based upon the shopping information, the preference data, the descriptions, and the items of interest of the user, identifying one or more recommendations for shopping for the user The art of Ryks will use the shopping information data which includes description of purchases. From the shopping information, exclusivity and repeatability values will be seen which correspond to preference data and items of interests of the user. This data will be used to determine what shopping recommendations for the users/customers by way of a walker report. The walker report includes shopping recommendation for the plurality of consumers because it tells the retailer which items to keep and which items to drop. (See para 0074-A retailer uses a walker report to make decisions whether to drop an item from its inventory. For example, the retailer uses walker grid 200 to decide which of two items to drop from the inventory 200 contains dots for almost the same product but with some difference (for example, package size). In some examples, these similar items are flagged in the walker report.) (See para 0075-In some examples, the accuracy of the techniques described herein is verified using a model predicting lost customers if an item is dropped.)

Even though Ryks teaches preferences data, it doesn’t teach physical sensors, However Frederick teaches using one or more physical sensors associated with a user (See para 0015- Using one or more visual sensors within the environment, a retailer or other provider may determine a person's field of view, and may compile personal behaviors and determine personal preferences) (See para 0020- Sensors 120 may include various sensor devices, such as video sensors 125, audio sensors 130, and other sensors 135. The other sensors 135 generally include any sensors that are capable of providing meaningful information about customer interactions with the environment, e.g., location sensors, weight sensors, and so forth) (See para 0029- The visual sensors 455 may be used to capture one or more images 415
In addition, even though Ryks teaches recommendations it is not clear that the recommendations are shown to the user/customer, however Frederick teaches 
and presenting the one or more recommendations for shopping to the user/on a user device (See para 0059-  In some embodiments, the computing system may present information to the customer about a particular item, based on the item 805. The presented information may relate to the same item 805 and/or to one or more different items. The different items may include other items located within the customer's field of view 705, and may include items (such as item 810) that are not included within the field of view 705. In some embodiments, the information may be determined and timely presented so as to influence the customer to purchase the particular item(s).) This shows that item recommendations are presented for a user to see. This is shown on a user/customer device (See para 0059-  In one example, a presentation may be displayed by a wearable computing device of the customer, such as a visual overlay on a display of the wearable computing device as discussed above with respect to FIGS. 5A and 5B.). 

Ryks, Jenkins, and Frederick are analogous art because they are from the same problem solving area of consumers and sales. The arts also belong to the classification G06Q30. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryks’s and Jenkin’s invention by incorporating the method of Frederick because Ryks and Jenkins could use 

Regarding claim 2, the arts above teach the limitations of claim 1, however Jenkins further teaches 

further comprising configuring data objectively specific to individual ones of the subset of consumers for the anonymizing operation to include one or more of: biographical data, names, contact data, birth dates, social security numbers, account numbers, user IDs, and passwords of the individual ones of the subset of the consumers 




    PNG
    media_image1.png
    636
    521
    media_image1.png
    Greyscale


	This shows information such as names (i.e. identity of consumer). 

Ryks and Jenkins are analogous art because they are from the same problem solving area of consumers and sales. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryks’s invention by incorporating the method of Jenkins because Ryks already talks about making shopping information confidential but doesn’t teach how this is done. Ryks can use the encryption of Jenkins to make certain information about the consumer 

Regarding claim 3 and similarly claim 12, the arts above teach the limitations of claim 1 and 11, however Ryks further teaches 

wherein further comprising configuring contextual data that define a context to include one or more of: a location, an application query, and a type of purchase. (See para 0035- In some examples, database 18 includes data only for a particular store location of the retailer. In other examples, database 18 includes data for most or all stores within a geographical region. Further, database 18 can include data for all stores of the retailer. In other examples, other sets of data are included in database 18.) (See para 0037- Information available from data sources 16 includes tables that provide information about which merchandise is purchased by identifiable customers. The information provided by data sources 16 includes purchase orders, quantities, shipment dates, and other information about the process of customers purchasing merchandise from one or more stores of the retailer. )(See para 0038-The sales information includes which customer purchased the item, how many total number of the items were purchased, dates and times of sales, frequency of sales, purchase price, discounts applied to the item during sales, or other information.) 

Regarding claim 4 and similarly claim 13 and 19, the arts above teach the limitations of claim 1,11, and 18 however Ryks further teaches 

further comprising deriving one or more metrics of the crowd sourced shopping information of consumers in general based at least in part on the anonymized shopping information of at least a subset of the consumers outputted, wherein the deriving includes one or more of deriving a crowd-based shopping behavioral pattern, deriving a crowd- based shopping preference, deriving a shopping trend, inferring availability information for an item, or inferring a sales promotion. (See para 0020- Techniques of the disclosure measure customer behavior at a retailer over a time period to determine whether the customer repeatedly purchases particular items. The techniques enable the retailer to link shopping trips together in order to understand if quests are trying other items in a product category or are remaining exclusive to a particular item in the product category.) This shows the system looks at shopping behavior patterns

Regarding claim 5 and 14, the arts above teach the limitations of claim 4 and 13, however Ryks further teaches 

the deriving is with respect to one or more of an item, an item descriptor, a purchase source, a purchase location, a purchase date, a purchase time, a purchase 40Attorney Docket No.: 127075-254887/P56870US-C1Date of Transmission: May 11, 2020 price, a form of payment, a source of payment funds, or a purchase promotion. The shopping behavior patterns are derived with respect to items that are purchased. (See figure 5) This shows different items with respect to the retailer. 

Regarding claim 6 and 15, the arts above teach the limitations of claim 4 and 13, however Ryks further teaches 

the deriving is with respect to one or more contexts: shopping trips during which items are purchased, sources visited during shopping trips, travel routes of shopping trips, sequences in which sources are visited during shopping trips, items purchased during shopping trips, frequency of purchases of items, combinations of items purchased, combinations of items purchased at sources, times of shopping trips, or geographic areas of shopping trips. Ryks teaches items purchased and frequency of purchases. (See para 0031- In one example, a higher repeatability value for an item indicates the customer returns to the retailer more frequently to purchase the item.)(See para 0038- The sales information includes which customer purchased the item, how many total number of the items were purchased, dates and times of sales, frequency of sales, purchase price, discounts applied to the item during sales, or other information.)(See para 0088- Method 800 further includes determining, by a computing device, a repeatability value of an item in a product category in an inventory at a retailer, wherein the repeatability value indicates how frequently a customer purchases 810).) Repeatability values shows frequency and items purchased. 

Regarding claim 7 and 16, the arts above teach the limitations of claim 4 and 13, however Ryks further teaches 

wherein the deriving of metrics includes deriving availability information with respect to a vendor, and wherein the availability information includes one or more of types of items available from the vendor, inventory counts of items available from the vendor, and cost of items available from the source Ryks teaches cost of items and items available with respect to inventory (See para 0038- Within a product category, sales information for an item is recorded in database 18 or data source 16. The sales information includes which customer purchased the item, how many total number of the items were purchased, dates and times of sales, frequency of sales, purchase price, discounts applied to the item during sales, or other information.) (See para 0042- Walker reports can also include information such as what products are available in the product category for a particular store, what items are in stock in the store, and the like) 

wherein the cost of an item includes one or more of a price of the item and a purchase incentive applicable to the item, and the purchase incentive includes one or more of a coupon, a discount, a credit, and a customer reward. Ryks teaches cost of items and items available with respect to inventory (See para 18 or data source 16. The sales information includes which customer purchased the item, how many total number of the items were purchased, dates and times of sales, frequency of sales, purchase price, discounts applied to the item during sales, or other information.) This shows price and discounts. 



Regarding claim 8, the arts above teach the limitations of claim 4, however Ryks further teaches 

wherein the deriving further comprises identifying items purchased and grouping the items purchased. (See figure 5) This shows items purchased and how they are grouped with respect to location and other values like sales and repeatability factors. 

Claim 9, 10, 17, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryks et al. (20140172502) in view of Jenkins (US20120066142A1) herein Jenkins in further view of Frederick in further view of Varadarajan (US8671353B1). 

Regarding claim 9 and 17, the arts above teach the limitations of claim 8 and 11, however they do not teach 

wherein the deriving further comprises assigning a crowd- based keyword to each group of items, wherein each keyword represents a crowd-based interest. However Varadarajan teaches
wherein the deriving further comprises assigning a crowd- based keyword to each group of items, wherein each keyword represents a crowd-based interest. (See col, 12 lines 50-67 For example, if it is known that other customers who enter or select the keyword “baby” tend to have an interest in categories of items such as strollers, cribs, children's clothing, diapers and car seats, then nodes corresponding to each of these categories of items may be displayed when customer 10 enters or selects the keyword “baby.” For example, if users who enter or select the key word “grill1 are known to view or purchase a particular brand or model of grill, charcoal, spatula or basting brush, then nodes corresponding to those particular brands may be displayed around a hub corresponding to the keyword “grill1 upon the entry or selection of that keyword by customer) This shows that system assigns the keyword of baby to the item categories cribs, diapers, etc. The keyword “baby” represents the customers’ interest in purchasing baby related things. This is also analogous to the keyword of “grill.” The keywords baby and grill also represent a derived crowd based interest because these words were obtained from prior source (i.e. derived) of what people before were interested in when they selected those words such as diapers, cribs, etc.


Ryks and Varadarajan are analogous art because they are from the same problem solving area of consumer information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryks invention by incorporating the method of Varadarajan because Ryks can also use the degree of association calculation as seen in Varadarajan to associate certain items with customer loyalty and look at associations between items with respect to repeatability and exclusivity. The degree of association calculation and graphs would easily let the user of Ryks see relationships between items and between customers.

Regarding claim 10, the arts above teach the limitations of claim 9, however they do not teach 


further comprising: comparing the crowd-based keywords to keywords associated with one of the plurality of 41Attorney Docket No.: 127075-254887/P56870US-C1Date of Transmission: May 11, 2020 consumers to identify a set of one or more common keywords for the one consumer;
 identifying one or more of the derived metrics for the set of one or more common keyword of the one consumer, based at least in part on a result of the comparing; 
and displaying at least a portion of the identified one or more derived metrics to the one consumer via a shopping information device.


However Varadarajan teaches further comprising: comparing the crowd-based keywords to keywords associated with one of the plurality of 41Attorney Docket No.: 127075-254887/P56870US-C1Date of Transmission: May 11, 2020 consumers to identify a set of one or more common keywords for the one consumer (See col. 12 lines 45-70- If an item or category of items is known to be frequently viewed or purchased by other customers who enter or select a particular keyword, then that particular item or category of items may be determined to have a high degree of association with that keyword, and may be preferentially displayed accordingly when the keyword is entered or selected by a customer 10. For example, if it is known that other customers who enter or select the keyword “baby” tend to have an interest in categories of items such as strollers, cribs, children's clothing, diapers and car seats, then nodes corresponding to each of these categories of items may be displayed when customer 10 enters or selects the keyword “baby.” If it is known that customers who enter or select a particular keyword tend to purchase particular individual items, then nodes corresponding to those particular items may be displayed in response to the entry or selection of that particular keyword.) This shows that when a customer enters the keyword “baby” the systems compares this keyword with what other customers did when this keyword is typed and shows those categories to the customer based on what the other customers were interested in. The set of common keywords could be strollers, diapers, etc. or the particular grill model as seen here (For example, if users who enter or select the key word “grill1 are known to view or purchase a particular brand or model of grill, charcoal, spatula or basting brush, then nodes corresponding to those particular brands maybe dis played around a hub 1 upon the entry or selection of that keyword by customer) These can be shown on the association graphs as seen in 4F.


identifying one or more of the derived metrics for the set of one or more common keyword of the one consumer, based at least in part on a result of the comparing  (See col. 12 lines 45-70- If an item or category of items is known to be frequently viewed or purchased by other customers who enter or select a particular keyword, then that particular item or category of items may be determined to have a high degree of association with that keyword, and may be preferentially displayed accordingly when the keyword is entered or selected by a customer 10. For example, if it is known that other customers who enter or select the keyword “baby” tend to have an interest in categories of items such as strollers, cribs, children's clothing, diapers and car seats, then nodes corresponding to each of these categories of items may be displayed when customer 10 enters or selects the keyword “baby.” If it is known that customers who enter or select a particular keyword tend to purchase particular individual items, then nodes corresponding to those particular items may be displayed in response to the entry or selection of that particular keyword.) The set of common keywords could be strollers, diapers and the metrics here are that these relate to metrics of viewing and purchasing such items. 

and displaying at least a portion of the identified one or more derived metrics to the one consumer via a shopping information device. Varadaraian 

Ryks and Varadarajan are analogous art because they are from the same problem solving area of consumer information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryks invention by incorporating the method of Varadarajan because Ryks can also use the degree of association calculation as seen in Varadarajan to associate certain items with customer loyalty and look at associations between items with respect to repeatability and exclusivity. The degree of association calculation and graphs would easily let the user of Ryks see relationships between items and between customers.

Regarding claim 20 the arts above teach the limitations of claim 18, however Ryks further teaches 

identify items purchased by the consumers; (See figure 5) This shows items purchased by consumers. 
However Ryks doesn’t teach and assign a crowd-based keyword to each group of items, wherein each keyword represents a crowd-based interest.
However Varadarajan teaches and assign a crowd-based keyword to each group of items, wherein each keyword represents a crowd-based interest. (See col, 12 lines 50-67 For example, if it is known that other customers who enter or select the keyword “baby” tend to have an interest in categories of items such as strollers, cribs, children's clothing, diapers and car seats, then nodes corresponding to each of these categories of items may be displayed when customer 10 enters or selects the keyword “baby.” For example, if users who enter or select the key word “grill1 are known to view or purchase a particular brand or model of grill, charcoal, spatula or basting brush, then nodes corresponding to those particular brands may be displayed around a hub corresponding to the keyword “grill1 upon the entry or selection of that keyword by customer) This shows that system assigns the keyword of baby to the item categories cribs, diapers, etc. The keyword “baby” represents the customers’ interest in purchasing baby related things. This is also analogous to the keyword of “grill.” The keywords baby and grill also represent a derived crowd based interest because these words were obtained from prior source (i.e. derived) of what people before were interested in when they selected those words such as diapers, cribs, etc.

Ryks and Varadarajan are analogous art because they are from the same problem solving area of consumer information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ryks invention by incorporating the method of Varadarajan because Ryks .

Conclusion
	The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure
Boal (20140180790) Discloses a data processing system for managing electronic offers comprises: a first logic module adapted to receive a set of recommendation reference data comprising a plurality of items, the plurality of items including at least one product or service, and a plurality of offers; a second logic module adapted to determine a set of association scores for the plurality of items based on the recommendation reference data; a third logic module adapted to determine a universal score for each offer; and a fourth logic module adapted to rank the offers in a recommendation order based on the set of association scores and on the universal scores. 
Kawai (20100153107) Discloses a trend evaluation device includes trend evaluation means having at least one of relative cooccurrence probability calculation means for calculating a change of cooccurrence probability of a keyword and an associated word and relative associated word similarity 

Himmel et al. (20030033272) Discloses a method, program, and system for processing electronic receipts within a computer network are provided.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA IQBAL whose telephone number is (469)295-9241. The examiner can normally be reached Monday Thru Friday 9:30am-7:30 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 5712726724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSTAFA IQBAL/Examiner, Art Unit 3683                                                                                                                                                                                                        
/ALAN S MILLER/Primary Examiner, Art Unit 3683